DETAILED ACTION
This is responsive to the RCE filed 19 January 2021.
Claims 1-17 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant argues:
First, Applicant disagrees with the Examiner’s characterization of what is shown in Vermeulen. Specifically, the Examiner alleged that Vermeulen shows a parser to determine one or more phrase types based on a subset of consecutive words in an input string. [Office Action, P. 6.] The Examiner appears to allege that this feature is shown in paragraph 59 of Vermeulen and that the determination of “combined matches” comprises a phrase type. [Office Action, P.6.]
Paragraph 59 of Vermeulen is reproduced below for the convenience of the Examiner. It is submitted that paragraph 59 of Vermeulen does not show the determination or use of any phrase types. Vermeulen does recite that “matching textual query portions” may be combined. However, the “matching textual query portions’ each appear to comprise keywords. Accordingly, to the extent that Vermeulen shows that “matching textual query portions” may be combined, it is submitted that the combination appears to directly comprise a phrase instead of a phrase type. In other words, such a phrase itself does not comprise a type.
The Examiner respectfully disagrees. First it is noted that the claim is directed to “subset of consecutive one or more words” and not “a subset of consecutive words” as presented in the argument. Nevertheless, determining whether a phrase is a keyword or not is determining a phrase type. Further, before the tokens are combined it is determined whether they are matched or non-matched. This step is also determining a phrase type (see Vermeulen, [0059]). Additionally, matching results of the tokens are associated with types (e.g. measure, dimension and attribute instance, see Fig. 6 and [0085]). Therefore, Vermeulen does indeed disclose a parser to determine one or more phrase types based on a subset of one or more consecutive words as shown below.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, in lines 8-10 recites the limitation “perform a match of individual words of the input string of words with one or more entities defined in the dictionary during two or more iterations, the two or more iterations comprising a first iteration and at least a second iteration”. However, it appears the original specification discloses such a performance only for a first iteration. Subsequent iteration match not individual words but a combination of individual words (see Applicant’s specification [0038] and [0039], specially note that “for North” is an example of an entity matched in the second iteration).
Claim 1 further recites, in lines 12-15, “wherein a determination of the one or more phrase types during the at least a second iteration of performance of the match is based at least partially on a prior determination of the one or more phrase types during the first iteration”. However, such a determination was not disclosed in the specification. In particular, the specification does not disclose determining one or more phrases types the same one or more phrases types during a first iteration. It appears the specification discloses determining one or more phrases types during a second iteration based on prior determination of one or more phrases types during a first iteration. However, the one or more phrases types determined during the second iteration are not the same as those determined during the first iteration (see Applicant’s specification [0038] and [0039]).
Claims 7 and 13 recite similar limitations and are rejected likewise. The remaining claims are rejected for depending upon a rejected claim without providing a remedy.
Prior art that reads on the new matter subject of the claims could not be found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657